 
 
IV 
112th CONGRESS
1st Session
H. RES. 18 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2011 
Mr. Stearns submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to pregnancy resource centers. 
 
 
Whereas more than 2,500 pregnancy resource centers across the United States meet the comprehensive physical, psychological, emotional, and spiritual needs of women and men facing unplanned pregnancies; 
Whereas pregnancy resource centers offer women in economic hardship free pregnancy tests, counseling, and childbirth and parenting classes they could not otherwise afford; 
Whereas many pregnancy resource centers offer ultrasound and adoption services to pregnant mothers; 
Whereas pregnancy resource centers encourage women to make positive life choices by equipping them with complete and accurate information regarding their pregnancy options and the development of their preborn child; 
Whereas pregnancy resource centers ensure that women are receiving prenatal information and services that lead to the birth of healthy newborn infants; 
Whereas pregnancy resource centers provide women with compassionate and confidential counsel in a nonjudgmental manner regardless of their pregnancy outcomes; 
Whereas Federal and State governments are increasingly recognizing the valuable services of pregnancy resource centers through the designation of public funds for such organizations; 
Whereas many pregnancy resource centers work to prevent crisis pregnancies by teaching effective abstinence education in public schools; and 
Whereas pregnancy resource centers operate primarily through reliance on the voluntary donations and time of caring individuals who are committed to caring for the needs of women and promoting and protecting life: Now, therefore, be it 
 
That the House of Representatives—
(1)strongly supports pregnancy resource centers for their unique, positive contribution to the individual lives of women, men, and babies—both born and unborn;
(2)commends the compassionate work of tens of thousands of volunteers and paid staff at pregnancy resource centers across the United States;
(3)encourages the Congress and Federal and State government agencies to grant pregnancy resource centers assistance for medical equipment and abstinence education in a manner that does not compromise the religious integrity of such organizations; and
(4)decries the actions of any national, State, or local groups attempting to prevent pregnancy resource centers from effectively serving women and men facing unplanned pregnancies. 
 
